            Case 2:21-cv-01131-CDJ Document 2 Filed 03/19/21 Page 1 of 25



                   UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
GUANGHUA ZHU                               :
10440 Deerwood Road                        :      USDC - CIVIL ACTION
Houston, TX 77042                          :
                                           :
       v.                                  :
                                           :      NO.:   21-CV-1131
RAISER, LLC                                :
c/o CT Corporation System                  :
600 North 2nd Street, Suite 400            :
Harrisburg, PA 17101                       :
       and                                 :
UBER TECHNOLOGIES, INC.                    :
c/o CT Corporation System                  :
600 North 2nd Street, Suite 400            :
Harrisburg, PA 17101                       :
       and                                 :
ISAM ELBAROUKI                             :
1230 Fitzgerald Street                     :
Philadelphia, PA 19148                     :

                                       ORDER

       AND NOW, this _________ day of ___________________, 2021, upon consideration of

the uncontested Motion of Defendants, Rasier, LLC and Uber Technologies, Inc., to Remand this

case to the Philadelphia Court of Common Pleas, it is hereby ORDERED that the Motion is

GRANTED and this matter is REMANDED to the Philadelphia County Court of Common Pleas

from which it was removed.


                                                         BY THE COURT


                                                         ____________________________
                                                                           J.
            Case 2:21-cv-01131-CDJ Document 2 Filed 03/19/21 Page 2 of 25



                   UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
GUANGHUA ZHU                                 :
10440 Deerwood Road                          :      USDC - CIVIL ACTION
Houston, TX 77042                            :
                                             :
       v.                                    :
                                             :      NO.:    21-CV-1131
RAISER, LLC                                  :
c/o CT Corporation System                    :
600 North 2nd Street, Suite 400              :
Harrisburg, PA 17101                         :
       and                                   :
UBER TECHNOLOGIES, INC.                      :
c/o CT Corporation System                    :
600 North 2nd Street, Suite 400              :
Harrisburg, PA 17101                         :
       and                                   :
ISAM ELBAROUKI                               :
1230 Fitzgerald Street                       :
Philadelphia, PA 19148                       :

               UNCONTESTED MOTION TO REMAND OF DEFENDANTS,
                  RASIER, LLC AND UBER TECHNOLOGIES, INC.

       Defendants, Rasier, LLC (incorrectly identified as “Raiser, LLC”) and Uber Technologies,

Inc., (“Moving Defendants”) by and through their undersigned counsel, Vaughan Baio & Partners,

hereby file this Uncontested Motion to Remand pursuant to 28 U.S.C. Section 1447, averring as

follows:

       1.       On March 9, 2021, Moving Defendants filed a Notice of Removal removing this

case from the Philadelphia County Court of Common Pleas to this Honorable Court based on

diversity jurisdiction pursuant to 28 U.S.C. § 1446(a). A true and correct copy of the Notice of

Removal is attached hereto as Exhibit “A.”

       2.       At the time of the filing of the Notice of Removal, Moving Defendants had no

information or knowledge that resident defendant, Isam Elbarouki, had been served with Plaintiff’s

Complaint. On the contrary, reasonable investigation suggested that he had not been served.
            Case 2:21-cv-01131-CDJ Document 2 Filed 03/19/21 Page 3 of 25


       3.       On March 17, 2021, Plaintiff’s counsel filed an Affidavit of Service in the

Philadelphia County Court of Common Pleas confirming that Defendant Elbarouki had been

properly served with the Complaint earlier in the day on March 9, 2021, prior to the filing of the

Notice of Removal.

       4.       Accordingly, Moving Defendants, with the agreement of all counsel, files the

within Uncontested Motion to Remand this case back to the Philadelphia County Court of

Common Pleas from which it was removed, as it now appears that this action was not removable

due to prior service on Defendant Elbarouki.

       WHEREFORE, based upon the foregoing, Defendants, Rasier, LLC and Uber

Technologies, Inc., respectfully request that this Honorable Court enter the proposed Order

attached hereto and remand this case to the Philadelphia County Court of Common Pleas.

                                               Respectfully submitted,

                                               VAUGHAN BAIO & PARTNERS

                                               By:

Date: March 19, 2021                                 Paul J. Nordeman, Esquire
                                                     Attorney for Defendants,
                                                     Rasier, LLC and Uber
                                                     Technologies, Inc.
                                                     Attorney I.D. No.: 317308
                                                     Two Logan Square
                                                     100 N. 18th Street, Suite 700
                                                     Philadelphia, PA19103
                                                     T: 215-569-2400 F: 215-665-8300
                                                     pnordeman@vaughanbaio.com
         Case 2:21-cv-01131-CDJ Document 2 Filed 03/19/21 Page 4 of 25


                               CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing

Uncontested Motion to Remand was electronically filed and served on all counsel of record via

the Court’s Electronic Filing System and/or on unrepresented party by way of electronic mail or

U.S. Mail, postage pre-paid on ___March 19, 2021._________

                                            Respectfully submitted,

                                            VAUGHAN BAIO & PARTNERS

                                            BY:
                                                   Paul J. Nordeman, Esquire
                                                   Attorney for Defendants,
                                                   Rasier, LLC and Uber
                                                   Technologies, Inc.
                                                   Attorney I.D. No.: 317308
                                                   Two Logan Square
                                                   100 N. 18th Street, Suite 700
                                                   Philadelphia, PA19103
                                                   T: 215-569-2400 F: 215-665-8300
                                                   pnordeman@vaughanbaio.com
Case 2:21-cv-01131-CDJ Document 2 Filed 03/19/21 Page 5 of 25




                 EXHIBIT “A”
            Case
              Case
                 2:21-cv-01131-CDJ
                    2:21-cv-01131 Document
                                    Document
                                           1 2Filed
                                                 Filed
                                                    03/09/21
                                                       03/19/21Page
                                                                 Page
                                                                    1 of
                                                                       6 15
                                                                         of 25



                   UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
GUANGHUA ZHU                                   :
10440 Deerwood Road                            :       COURT OF COMMON PLEAS
Houston, TX 77042                              :       PHILADELPHIA COUNTY
                                               :
       v.                                      :       FEBRUARY TERM, 2021
                                               :       NO. 01109
RAISER, LLC                                    :
c/o CT Corporation System                      :
600 North 2nd Street, Suite 400                :
Harrisburg, PA 17101                           :
       and                                     :       USDC - CIVIL ACTION
UBER TECHNOLOGIES, INC.                        :       NO.: 21-CV-1131
c/o CT Corporation System                      :
600 North 2nd Street, Suite 400                :
Harrisburg, PA 17101                           :
       and                                     :
ISAM ELBAROUKI                                 :
1230 Fitzgerald Street                         :
Philadelphia, PA 19148                         :

                                     NOTICE OF REMOVAL

TO THE CLERK OF COURTS:

       Defendants, Rasier, LLC (incorrectly identified as “Raiser, LLC”) and Uber Technologies,

Inc., (“Moving Defendants”) by and through their undersigned counsel, Vaughan Baio & Partners,

hereby file this Notice of Removal pursuant to 28 U.S.C. § 1446(a), averring as follows:

       1.       On February 11, 2021, Plaintiff, Guanghua Zhu, filed a Complaint in the Court of

Common Pleas of Philadelphia County, Pennsylvania which was docketed as February Term,

2021, Civil Action No. 01109 (“State Court Action”) against Moving Defendants and Isam

Elbarouki. A true and correct copy of Plaintiff’s Complaint is attached hereto as Exhibit “A.”

       2.       Plaintiff seeks damages for injuries allegedly sustained as a result of a motor vehicle

accident which occurred on or about February 12, 2019, at or near mile marker 3.9 of Interstate

295 in Middletown, Pennsylvania. See Exhibit “A” at ¶ 5.
            Case
              Case
                 2:21-cv-01131-CDJ
                    2:21-cv-01131 Document
                                    Document
                                           1 2Filed
                                                 Filed
                                                    03/09/21
                                                       03/19/21Page
                                                                 Page
                                                                    2 of
                                                                       7 15
                                                                         of 25


       3.       Plaintiff alleges that as a result of the subject accident she sustained “severe,

permanent, and disabling personal injuries to the bones, muscles, nerves, tendons, tissues, discs,

and blood vessels of her body as well as severe emotional upset, any and all of which are or may

be permanent and all of which caused her great physical pain and mental anguish, with respect to

the following, including but not limited to: fracture of lower end of right radius, distal radial

fracture of right wrist, right wrist ulnocarpal impaction, impingement syndrome of right shoulder,

stiffness of right wrist, stiffness in right shoulder, pain in right shoulder, complex regional pain

syndrome of right upper limb, acromioclavicular osteoarthritis of the right shoulder, degenerative

changes of the right acromioclavicular joint, trace fluid in the subacromial subdeltoid bursa

consistent with minimal bursitis, frozen right shoulder, internal injuries of an unknown nature,

severe aches, pains, mental anxiety and anguish, severe shock to her entire nervous system,

exacerbation of all known and unknown pre-existing medical conditions, if any, and other injuries

that will represent a permanent and substantial impairment of Plaintiff’s bodily functioning that

substantially impairs Plaintiff’s ability to perform her daily life activities, and the full extent of

which is not yet known.” Exhibit “A” at ¶ 10.

       4.       Plaintiff seeks damages in excess of the state court arbitration limit of fifty thousand

dollars. See Exhibit “A” at “Wherefore Clause”.

       5.       Plaintiff alleges she resides at 10440 Deerwood Road, Houston, Texas, 77042.

Plaintiff is therefore a citizen of the State of Texas. See Exhibit “A” at ¶ 1.

       6.       Defendant, Rasier, LLC (incorrectly identified as “Raiser, LLC), is a Delaware

limited liability company with a principal place of business in California and is therefore a citizen

of the States of Delaware and California.

       7.       Defendant, Uber Technologies, Inc., is a Delaware corporation with a principal

place of business in California and is therefore a citizen of the States of Delaware and California.
               Case
                 Case
                    2:21-cv-01131-CDJ
                       2:21-cv-01131 Document
                                       Document
                                              1 2Filed
                                                    Filed
                                                       03/09/21
                                                          03/19/21Page
                                                                    Page
                                                                       3 of
                                                                          8 15
                                                                            of 25


          8.       Defendant, Isam Elbarouki, has not yet been served with process in the State Court

Action.

          9.       Based on the allegations of the Complaint, it is believed and therefore averred that

the amount in controversy exceeds the jurisdictional limits for removal of Seventy-Five Thousand

Dollars ($75,000) as required by 28 U.S.C. §1332(a). Specifically, Plaintiff alleges she sustained

severe, permanent and disabling injuries to her right wrist, arm and shoulder as set forth more fully

in her Complaint and demands judgment against Defendants in an amount in excess of the State

Court limit for arbitration matters of Fifty Thousand Dollars ($50,000.00).

          10.      Removal is therefore based upon diversity jurisdiction pursuant to 28 U.S.C. § 1332

because Plaintiff and Moving Defendants are citizens of different States and the amount in

controversy, exclusive of interest and costs, exceeds the sum of Seventy-Five Thousand Dollars

($75,000).

          11.      Pursuant to 28 U.S.C. § 1441(a), venue is proper in the United States District Court

for the Eastern District of Pennsylvania for purposes of removal because the pending State Court

Action was filed within the District and the Complaint alleges that the incident occurred within

the District.

          12.      This Notice of Removal is timely filed pursuant to 28 U.S.C. Section 1446(b) in

that it is being filed within thirty (30) days after service of Plaintiff’s Complaint on Moving

Defendants.

          13.      By filing this Notice of Removal, Moving Defendants do not intend to waive their

right to petition this Court to enforce any arbitration agreement between them and Plaintiff if

Plaintiff does not voluntarily agree to do so.
          Case
            Case
               2:21-cv-01131-CDJ
                  2:21-cv-01131 Document
                                  Document
                                         1 2Filed
                                               Filed
                                                  03/09/21
                                                     03/19/21Page
                                                               Page
                                                                  4 of
                                                                     9 15
                                                                       of 25


       WHEREFORE, based upon the foregoing, Defendants, Rasier, LLC and Uber

Technologies, Inc., hereby remove this action from the Philadelphia County Court of Common

Pleas to the United States District Court for the Eastern District of Pennsylvania.

                                               Respectfully submitted,

                                               VAUGHAN BAIO & PARTNERS

                                               By:

Date: _March 9, 2021_____                             Paul J. Nordeman, Esquire
                                                      Attorney for Defendants,
                                                      Rasier, LLC and Uber
                                                      Technologies, Inc.
                                                      Attorney I.D. No.: 317308
                                                      Two Logan Square
                                                      100 N. 18th Street, Suite 700
                                                      Philadelphia, PA19103
                                                      T: 215-569-2400 F: 215-665-8300
                                                      pnordeman@vaughanbaio.com
         Case
           Case
              2:21-cv-01131-CDJ
                 2:21-cv-01131 Document
                                Document1 2Filed
                                             Filed
                                                 03/09/21
                                                   03/19/21Page
                                                            Page5 of
                                                                  1015
                                                                     of 25


                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing Notice

of Removal was electronically filed and served on all counsel of record via the Court’s Electronic

Filing System and/or on unrepresented party by way of electronic mail or U.S. Mail, postage pre-

paid on ___March 9, 2021_____________.

                                              Respectfully submitted,

                                              VAUGHAN BAIO & PARTNERS

                                              BY:        /s/ Paul J. Nordeman
                                                     Paul J. Nordeman, Esquire
                                                     Attorney for Defendants,
                                                     Rasier, LLC and Uber
                                                     Technologies, Inc.
                                                     Attorney I.D. No.: 317308
                                                     Two Logan Square
                                                     100 N. 18th Street, Suite 700
                                                     Philadelphia, PA19103
                                                     T: 215-569-2400 F: 215-665-8300
                                                     pnordeman@vaughanbaio.com
Case
  Case
     2:21-cv-01131-CDJ
        2:21-cv-01131 Document
                       Document1 2Filed
                                    Filed
                                        03/09/21
                                          03/19/21Page
                                                   Page6 of
                                                         1115
                                                            of 25




             EXHIBIT “A”
                          Case
                            Case
                               2:21-cv-01131-CDJ
                                  2:21-cv-01131 Document
                                                 Document1 2Filed
                                                              Filed
                                                                  03/09/21
                                                                    03/19/21Page
                                                                             Page7 of
                                                                                   1215
                                                                                      of 25
         1.....uut t. La t...,uttuni.n.t it tcao Lii r uttauctplita 4...uunty                            Fc7Prot
                                                                                                             —i— lonOt       -'''''
                                                                                                                    —arvUsevonly     -'
                                                                                                                                      '-'
                                                                                                                                 (Docket'-N-um
                                                                                                                                             -'irl.-
                                                                                                                                               1 )          NOMPIMM
                                Trial Division
                                                                                            FEBRUARY 2021                                                          1e
                      Civil Cover Sheet                                                               210202121286                               001109
 PLAINTIFFS NAME                                                                      DEFENDANTS NAME
  GUANGHUA ZHU                                                                          UBER TECHNOLOGIES, INC., ALIAS: C/O CT
                                                                                        CORPORATION SYSTEM

PLAINTIFFS ADDRESS                                                                    DEFENDANTS ADDRESS
  10440 DEERWOOD ROAD                                                                   600 NORTH 2ND STREET SUITE 400
  HOUSTON TX 77042                                                                      HARRISBURG PA 17101


PLAINTIFFS NAME                                                                       DEFENDANTS NAME
                                                                                        RAISER, LLC, ALIAS: C/O CT CORPORATION SYSTEM


PLAINTIFFS ADDRESS                                                                    DEFENDANTS ADDRESS
                                                                                        600 NORTH 2ND STREET SUITE 400
                                                                                        HARRISBURG PA 17101


PLAINTIFFS NAME                                                                       DEFENDANTS NAME
                                                                                        ISAM ELBAROUKI

                                                                                                                                                 - -----
PLAINTIFFS ADDRESS                                                                    DEFENDANTS ADDRESS
                                                                                        1230 FITZGERALD STREET
                                                                                        PHILADELPHIA PA 19148


TOTAL NUMBER OF PLAINTIFFS             TOTAL NUMBER OF DEFENDANTS               COMMENCEMENT OF ACTION
                                                                                       .....
                                                                                -ii
                                                                                 ri ,Complaint
                                                                                      .+               •Petition Action                        •Notice of Appeal
                  1                                       3
                                                                                .
                                                                                i    Writ-of Summons    el         Transfer From Other Jurisdictions
                                                          74\                   i IN     V`',̀3               --
AMOUNT IN CONTROVERSY               COURT PROGRAMS
                                                                          -                             ...„.$
                                  • Arbitration                     m 1f
                                                                       tss Tort                         BA i'Commerce                         • Settlement
•$50,000.00 or less               •Jury                             • Savings,Ac on                       Minor Court Appeal
                                                                                                        151                                   • Minors
 ri   More than $50,000.00        ri Non-Jury                       El eiTiOliiV                       •- Statutory Appeals                   • W/D/Survival
                                  • Other:                                                                           ,-,,, 1
CASE TYPE AND CODE
                                                   /
  2V - MOTOR VEHICLE ACCIDENT

                                                                            \\'
                                                                              't
STATUTORY BASIS FOR CAUSE OF ACTION                                        litiffivriVO          )'VQ
                                                                                                    '
                                                                                                    ',tog )4::::›1




RELATED PENDING CASES(LIST BY CASE CAPTION AND DOCKET NUMBER)                                                                    IS CASE SUBJECT TO
                                                                                      MED
                                                                                                                                 COORDINATION ORDER?
                                                                                 PROPRollilt                                                 YES           NO

                                                                                FEB 11 2021
                                                                                G. IMPERATO

TO THE PROTHONOTARY:                                                 .
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant:                     GUANGHUA ZHU

Papers may be served at the address set forth below.

NAME OF PLAINTIFFS/PETITIONER'S/APPELLANTS ATTORNEY                                  ADDRESS

 SETH A. BRITTEN                                                                       COOPER SCHALL & LEVY
                                                                                       2000 MARKET ST
PHONE NUMBER                                FAX NUMBER                                 SUITE 1400
 (215)561-3313                              (215)246-0693                              PHILADELPHIA PA 19103

SUPREME COURT IDENTIFICATION NO.                                                     E-MAIL ADDRESS
 321513                                                                                sbritten@cslattorneys.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                                DATE SUBMITTED
 SETH BRITTEN                                                                          Thursday, February 11, 2021, 03:59 pm

                                                        FINAL COPY (Approved by the Prothonotary Clerk)
        Case
          Case
             2:21-cv-01131-CDJ
                2:21-cv-01131 Document
                               Document1 2Filed
                                            Filed
                                                03/09/21
                                                  03/19/21Page
                                                           Page8 of
                                                                 1315
                                                                    of 25




                                                             Filed    A     t el\     the
 COOPER SCHALL & LEVY                                       Office                  cords
 By: Charles S. Cooper, Esquire            Attorneys for Plaintiffi                 pm
 Atty. I.D. # 46568
 By: Seth A. Britten, Esquire
 Atty. I.D. #321513
 2000 Market Street
 Suite 1400
Philadelphia, PA 19103
(215)561-3313

GUANGHUA ZHU                               COURT OF COMMON PLEAS
10440 Deerwood Road                        PHILADELPHIA COUNTY
Houston, TX 77042
                                           FEBRUARY TERM 2021
                             Plaintiff
        V.                                 NO.

RAISER,LLC
c/o CT Corporation System
600 North 2"d Street, Suite 400
Harrisburg, PA 17101

UBER TECHNOLOGIES,INC.
do CT Corporation System
600 North 2"d Street, Suite 400
Harrisburg, PA 17101

       And

ISAM ELBAROUKI
1230 Fitzgerald Street
Philadelphia, PA 19148
                             Defendants




                                                                          Case ID: 210201109
              Case
                Case
                   2:21-cv-01131-CDJ
                      2:21-cv-01131 Document
                                     Document1 2Filed
                                                  Filed
                                                      03/09/21
                                                        03/19/21Page
                                                                 Page9 of
                                                                       1415
                                                                          of 25




                                 NOT1Cg                                                                          AVISO

              You have been sued in court. If you wish to defend against                    Le han denumdado a usted en la corte. Si usted quiere
 the claims set forth in the following pages, you must take action within      defenderse de estas demandas expuestas en las paginas siguientes, usted
twenty (20) days after this Complaint & Notice are served, by entering a       tiene veinte (20) dias deplazo al partir de la fecha de la demanda y la
 written appearance personally or by attorney and filing in writing with the   notificacion. Hace falta asentar una comparencia escrita o en persona o
court your defenses or objections to the claims set forth against you. You     con un abogado y entregar a la corte en forma escrita sus defenses o sus
are warned that if you fail to do so the case may proceed without you and a    objeciones a las demandas en contra de s persona. Sea avisado que si used
judgment may be entered against you by the Court without further notice        no se defiende, la cone tomara medidas y puede continuar la demanda en
for any money claimed in the complaint or for any other claim or relief        contra soya sin previo aviso o notificacion. Adeznas, la corte puede decidir
requested by the plaintiff. You may lose money or property or other rights     a favor del demandante y requiere que usted curnpla con todas las
important to you.                                                              provisiones de esta demanda. Usted puede perder u otros derechos
                                                                               importantes para usted.
        YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
AT ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT                                          LLEVE ESTSASS DEMANDA A UN ABOGADO
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET FORTH                            1NMEDIATAMENTE. SI NO TIENE ABOGADO 0 SI NO T1ENE EL
BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.                                DINERO SUFICIENTE DE PAGAR TAL SERVICIO. VAYA EN
                                                                               PERSONA 0 LLAME POR TELEFONO A LA OFICINA CUYA
           PHILADELPHIA COUNTY BAR ASSOCIATION                                 DIRECCION   SE ENCUENTRA     ESCRITA   ABAJO   PAPA
               Lawyer Referral & Information Service                           AVAER1GUAR DONDE SE PAEDE CONSEGUIR ASISTENCIA
              One Reading Center, 1101 Market Streets                          LEGAL.
                 Philadelphia, Pennsylvania 19107
                         (215)238-1701                                                 ASOCIACION DE LICENCIADOS DE FILADELF1A
                                                                                           Servico De Referencia E Inforrnacion Legal
                                                                                            One Reading Center, 1101 Market Streets
                                                                                                 Filadelfia, Pennsylvania 19107
                                                                                                        (215)238-1701




                                                                                                                                                       Case ID: 210201109
           Case
             Case
                2:21-cv-01131-CDJ
                   2:21-cv-01131 Document
                                   Document
                                          1 2Filed
                                                Filed
                                                   03/09/21
                                                      03/19/21Page
                                                                Page
                                                                   1015
                                                                     of 15
                                                                        of 25




 COOPER SCHALL & LEVY
 By: Charles S. Cooper, Esquire                    Attorneys for Plaintiff
 Atty. I.D. # 46568
 By: Seth A. Britten, Esquire
 Atty. I.D. #321513
 2000 Market Street
 Suite 1400
 Philadelphia, PA 19103
(215)561-3313

GUANGHUA ZHU                                       COURT OF COMMON PLEAS
10440 Deerwood Road                                PHILADELPHIA COUNTY
Houston, TX 77042
                                                   FEBRUARY TERM 2021
                             Plaintiff
       V.                                          NO.

RAISER,LLC
do CT Corporation System
600 North 2"d Street, Suite 400
Harrisburg, PA 17101

UBER TECHNOLOGIES,INC.
do CT Corporation System
600 North 2nd Street, Suite 400
Harrisburg, PA 17101

       And

ISAM ELBAROUKI
1230 Fitzgerald Street
Philadelphia, PA 19148
                             Defendants :


                              CIVIL ACTION COMPLAINT
                     NEGLIGENCE — MOTOR VEHICLE ACCIDENT


       1.      Plaintiff, Guanghua Zhu, is an adult individual residing at the above-captioned

address.

       2.      Defendant, Raiser, LLC, is a limited liability company, organized and existing

under the laws of the State of Delaware, and doing business under the laws of the



                                                                                     Case ID: 210201109
         Case
           Case
              2:21-cv-01131-CDJ
                 2:21-cv-01131 Document
                                 Document
                                        1 2Filed
                                              Filed
                                                 03/09/21
                                                    03/19/21Page
                                                              Page
                                                                 1116
                                                                   of 15
                                                                      of 25




Commonwealth of Pennsylvania, with an address for service of process located at the above

captioned address.

        3.       Defendant, Uber Technologies, LLC (hereinafter referred to at times as "Uber"),

is a limited liability company, organized and existing under the laws of the State of Delaware,

and doing business under the laws of the Commonwealth of Pennsylvania, with an address for

service of process located at the above captioned address.

        4.      Defendant, Isam Elbarouki, is an adult individual residing at the above-captioned

address.

        5.      On or about February 12, 2019, Plaintiff was a passenger in a vehicle owned and

operated by Defendant, Isam Elbarouki, who was operating as an agent and/or work person of

Defendants, Raiser LLC and Uber when, while traveling in the left eastbound lane of Interstate

295 at or near mile marker 3.9, Borough of Middletown, County of Bucks, Commonwealth of

Pennsylvania, Defendant Elbarouki, who was driving at a speed too fast for the weather

conditions, lost control of his vehicle and traveled off the roadway, striking an embankment on

his right, which redirected Defendants' vehicle towards a concrete bridge abutment, which

Defendants' vehicle violently collided with, resulting in the vehicle flipping onto its roof, and

causing severe and permanent injury to Plaintiff, as is set forth more fully at length below.

        6       At all relevant times hereto, Defendants acted by and through their agents, work

persons, employees and/or servants then and there acting within the course and scope of their

authority, duties and/or employment for Defendants.

        7.      This accident was caused solely from the negligence, carelessness, and/or

recklessness of Defendants and was in no manner whatsoever due to any act of negligence on the

part of Plaintiff.




                                                                                          Case ID: 210201109
          Case
            Case
               2:21-cv-01131-CDJ
                  2:21-cv-01131 Document
                                  Document
                                         1 2Filed
                                               Filed
                                                  03/09/21
                                                     03/19/21Page
                                                               Page
                                                                  1217
                                                                    of 15
                                                                       of 25




                                        COUNT I — NEGLIGENCE
                                         ZHU v. DEFENDANTS

          8.     Plaintiff hereby incorporates Paragraphs 1-7 as if same were set forth at length

herein.

          9.     The negligence, careless, and/or recklessness of Defendants, herein consisted of

any and all of the following:

                (a)     failure to properly operate said vehicle;
                (b)     failure to remain in a single lane;
                (c)     failure to apply his breaks sufficiently in time to avoid an accident;
                (d)     failure to properly calculate distance of embankment and/or abutment with
                        respect to his vehicle;
                (e)     failure to drive at a reasonable speed;
                        failure to remain in control of his vehicle;
                (g)     failure to use all prudent and necessary care for vehicular travel under the
                        circumstances;
                        failure to appreciate the dangerous weather conditions and drive carefully
                        in light of same;
                        failure to take reasonable precautions given the dangerous weather
                        conditions;
                (h)     violating applicable ordinances and codes for the Commonwealth of
                        Pennsylvania and such other statutes and case law governing the operation
                        of motor vehicles on the streets and highways; and
                (i)     such other acts of negligence, carelessness, and/or recklessness as may be
                        adduced through discovery or at trial.

          10.   Due to all foregoing, Plaintiff suffered severe, permanent, and disabling personal

injuries to the bones, muscles, nerves, tendons, tissues, discs, and blood vessels of her body as

well as severe emotional upset, any and all of which are or may be permanent and all of which

caused her great physical pain and mental anguish, with respect to the following, including but

not limited to: fracture of lower end of right radius, distal radial fracture of right wrist, right wrist

ulnocarpal impaction, impingement syndrome of right shoulder, stiffness of right wrist, stiffness

in right shoulder, pain in right shoulder, complex regional pain syndrome of right upper limb,

acromioclavicular osteoarthritis of the right shoulder, degenerative changes of the right




                                                                                               Case ID: 210201109
         Case
           Case
              2:21-cv-01131-CDJ
                 2:21-cv-01131 Document
                                 Document
                                        1 2Filed
                                              Filed
                                                 03/09/21
                                                    03/19/21Page
                                                              Page
                                                                 1318
                                                                   of 15
                                                                      of 25




acromioclavicular joint, trace fluid in the subacromial subdeltoid bursa consistent with minimal

bursitis, frozen right shoulder, internal injuries of an unknown nature, severe aches, pains, mental

anxiety and anguish, severe shock to her entire nervous system, exacerbation of all known and

unknown pre-existing medical conditions, if any, and other injuries that will represent a

permanent and substantial impairment of Plaintiffs bodily functioning that substantially impairs

Plaintiffs ability to perform her daily life activities, and the full extent of which is not yet

known.

        11.     As a further result of the said accident, Plaintiff has suffered severe pain, mental

anguish, humiliation, and embarrassment, and she will continue to suffer same for an indefinite

period of time in the future.

        12.     As a further result of the said accident, Plaintiff has and will probably in the

future, be obliged to receive and undergo medical attention, which was or will be reasonable and

necessary arising from the aforesaid accident and will otherwise incur various expenditures for

the injuries she has suffered.

        13. Plaintiff has incurred medical expenses that were reasonable, necessary, and causally

related to the aforesaid accident as a result of the injuries she sustained in this accident.

        14.     As a further result of the said accident, Plaintiff has been unable to attend to her

daily chores, duties, and occupations, and she will be unable to do so for an indefinite time in the

future, all to her great financial detriment and loss.

        15.    As a further result of the said accident, Plaintiff has and will suffer severe loss of

her earnings and/or impairment of her earning capacity.

        WHEREFORE,Plaintiff, Guanghua Zhu, demands judgment against Defendants, Raiser

LLC, Uber and Isam Elbarouki, for damages, together with interest and cost of suit.




                                                                                                Case ID: 210201109
         Case
           Case
              2:21-cv-01131-CDJ
                 2:21-cv-01131 Document
                                 Document
                                        1 2Filed
                                              Filed
                                                 03/09/21
                                                    03/19/21Page
                                                              Page
                                                                 1419
                                                                   of 15
                                                                      of 25




                                      COOPER SCHALL & LEVY

                                     /s/Seth _A. Britten
                                      CHARLES S. COOPER,ESQUIRE
                                      SETH A. BRITTEN,ESQUIRE
                                      Attorneys for Plaintiff

* Dated: February 11, 2021




                                                                         Case ID: 210201109
        Case
          Case
             2:21-cv-01131-CDJ
                2:21-cv-01131 Document
                                Document
                                       1 2Filed
                                             Filed
                                                03/09/21
                                                   03/19/21Page
                                                             Page
                                                                1520
                                                                  of 15
                                                                     of 25




                                     VERIFICATION


       I hereby verify that I am counsel for the Plaintiff in the within action and that the facts set

forth in the foregoing Complaint are true and correct to the best of my knowledge, information

and belief; and that the foregoing Verification is made subject to the penalties of 18 Pa. C.S. §

4904 relating to unsworn falsification to authorities.



                                             Is/Seth A Britten

                                              CHARLES S. COOPER,ESQUIRE
                                              SETH A. BRITTEN,ESQUIRE
                                              Attorney for Plaintiff


Dated: February 11, 2021




                                                                                            Case ID: 210201109
                                   Case
                                     Case
                                        2:21-cv-01131-CDJ
                                           2:21-cv-01131 Document
                                                           Document
                                                                  1-12 Filed
                                                                       Filed 03/09/21
                                                                             03/19/21 Page
                                                                                      Page 121ofof2 25
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Guanghua Zhu                                                                                                Rasier, LLC and Uber Technologies, Inc.

    (b) County of Residence of First Listed Plaintiff             Houston, TX                                 County of Residence of First Listed Defendant              San Francisco, CA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Charles L. Cooper, Esquire, 2000 Market Street, Suite 1400                                                  Paul J. Nordeman, Esquire, Vaughan Baio & Partners
Philadelphia, PA 19103; 215-561-3313                                                                        100 N. 18th Street, Suite 700, Philadelphia, PA 19103
                                                                                                            215-569-2400

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §1446
VI. CAUSE OF ACTION Brief description of cause:
                                           Motor vehicle accident.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $ excess of                         CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         50,000.00                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/09/2021                                                                    /s/ Paul J. Nordeman                                Paul J. Nordeman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)   Case
                               Case
                                  2:21-cv-01131-CDJ
                                     2:21-cv-01131 Document
                                                     Document
                                                            1-12 Filed
                                                                 Filed 03/09/21
                                                                       03/19/21 Page
                                                                                Page 222ofof2 25

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                            Case
                              Case
                                 2:21-cv-01131-CDJ
                                    2:21-cv-01131  Document
                                                     Document
                                                UNITED        1-22 Filed
                                                                    Filed
                                                       STATES DISTRICT    03/09/21
                                                                          03/19/21 Page
                                                                       COURT       Page 123ofof1 25
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                             10440 Deerwood Road, Houston, TX 77042
Address of Plaintiff: ______________________________________________________________________________________________
                                   Rasier, LLC, 1455 Market Street, San Francisco, CA 94103
Address of Defendant: ____________________________________________________________________________________________
                                                  Interstate 295, Borough of Middletown, Bucks County, PA
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
                                                                            /s/ Paul J. Nordeman
      03/09/2021
DATE: __________________________________                                     Must sign here
                                                             __________________________________________                                    317308
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                        
                                                                                            ✔    5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                        6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

             Paul J. Nordeman
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.
                                                                    /s/ Paul J. Nordeman
      03/09/2021
DATE: __________________________________                                   Sig________
                                                             ________________ n here if applicable
                                                                                         __________________                                317308
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
         Case
           Case
              2:21-cv-01131-CDJ
                 2:21-cv-01131 Document
                                 Document
                                        1-32 Filed
                                             Filed 03/09/21
                                                   03/19/21 Page
                                                            Page 124ofof2 25


                    UNITED STATES DISTRICT COURT FOR
                  THE EASTERN DISTRICT OF PENNSYLVANIA
GUANGHUA ZHU                                   :
10440 Deerwood Road                            :       COURT OF COMMON PLEAS
Houston, TX 77042                              :       PHILADELPHIA COUNTY
                                               :
       v.                                      :       FEBRUARY TERM, 2021
                                               :       NO. 01109
RAISER, LLC                                    :
c/o CT Corporation System                      :
600 North 2nd Street, Suite 400                :
Harrisburg, PA 17101                           :
       and                                     :       USDC - CIVIL ACTION
UBER TECHNOLOGIES, INC.                        :
c/o CT Corporation System                      :       NO.:     21-CV-1131
600 North 2nd Street, Suite 400                :
Harrisburg, PA 17101                           :
       and                                     :
ISAM ELBAROUKI                                 :
1230 Fitzgerald Street                         :
Philadelphia, PA 19148                         :

                   CASE MANAGEMENT TRACK DESIGNATION FORM

        In accordance with the Civil Justice Expense and Delay Reduction Plan of this court,
 counsel for plaintiff shall complete a Case Management Track Designation Form in all civil cases
 at the time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set
 forth on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
 regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
 court and serve on the plaintiff and all other parties, a Case Management Track Designation Form
 specifying the track to which that defendant believes the case should be assigned.

 SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
 (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                           ()
 (b) Social Security – Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                 ( )
 (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.     (X)
 (d) Asbestos – Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                           ()

 (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
     commonly referred to as complex and that need special or intense management
           Case
             Case
                2:21-cv-01131-CDJ
                   2:21-cv-01131 Document
                                   Document
                                          1-32 Filed
                                               Filed 03/09/21
                                                     03/19/21 Page
                                                              Page 225ofof2 25


     by the court. (See reverse side of this form for a detailed explanation of special
     management cases.)                                                                                     ()

 (f) Standard Management – Cases that do not fall into any one of the other tracks.                        ()


_March 9, 2021____       ______________________
Date                     Attorney-at-law                   Paul J. Nordeman, Esquire
                                                           Attorney for Defendants,
                                                           Rasier, LLC and Uber Technologies, Inc.

__215-569-2400___________ _215-665-8300__________                   pnordeman@vaughanbaio.com
Telephone                        Fax Number                               E-Mail Address

                              Civil Justice Expense and Delay Reduction Plan
                             Section 1:03 - Assignment to a Management Track
     (a)        The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

     (b)           In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d),
 the plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case
 management track designation form specifying that the plaintiff believes the case requires Standard
 Management or Special Management. In the event that a defendant does not agree with the plaintiff
 regarding said designation, that defendant shall, with its first appearance, submit to the clerk of court and
 serve on the plaintiff and all other parties, a case management track designation form specifying the
 track to which that defendant believes the case should be assigned.

     (c)        The court may, on its own initiative or upon the request of any party, change the
 track assignment of any case at any time.

     (d)          Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any
 case pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent
 than those of the Plan and that are designed to accomplish cost and delay reduction.

     (e)         Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
 procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate
 judges of the court.
                        SPECIAL MANAGEMENT CASE ASSIGNMENTS
                         (See §1.02 (e) Management Track Definitions of the
                           Civil Justice Expense and Delay Reduction Plan)

     Special Management cases will usually include that class of cases commonly referred to as "complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was
prepared in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This
term is intended to include cases that present unusual problems and require extraordinary treatment. See
§0.1 of the first manual. Cases may require special or intense management by the court due to one or more
of the following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex
factual issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive
discovery; (7) exceptionally long time needed to prepare for disposition; (8) decision needed within an
exceptionally short time; and (9) need to decide preliminary issues before final disposition. It may include
two or more related cases. Complex litigation typically includes such cases as antitrust cases; cases
involving a large number of parties or an unincorporated association of large membership; cases involving
requests for injunctive relief affecting the operation of large business entities; patent cases; copyright and
trademark cases; common disaster cases such as those arising from aircraft crashes or marine disasters;
actions brought by individual stockholders; stockholder's derivative and stockholder's representative
actions; class actions or potential class actions; and other civil (and criminal) cases involving unusual
multiplicity or complexity of factual issues. See §0.22 of the first Manual for Complex Litigation and
Manual for Complex Litigation and Manual for Complex Litigation Second, Chapter 33.
